                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

                                          )
NYANATI JERMAINE NEUFVILLE,               )
    Petitioner,                           )
                                          )
      v.                                  )
                                          )
WILLIAM BARR, in his individual           )
capacity as the Attorney General of the   )
United States; KEVIN MCALEENAN,           )
in his individual capacity as Secretary   )
of Homeland Security; DAVID D.            )
RIVERA, in his individual capacity as     )
New Orleans Field Office Director for     )
U.S. Immigration and Customs              )
Enforcement; K HIRSH, in his              )
individual capacity as Deportation        )
Officer; JONATHAN HORTON, in his          )
                                                  C.A. No. 19·292-JJM-LDA
individual capacity as Sheriff of         )
                                                  C.A. No. 19·348-JJM-LDA
Etowah County Detention Center;           )
ADAIVI BERGERAN, in his individual        )
capacity as Rhode Island Field Office     )
Director for U.S. Immigration and         )
Customs Enforcement; JOSEPH L.            )
GROVER, Immigration and Customs           )
Enforcement Agent; M 4307                 )
NELLIGAN, in his individual capacity      )
as Supervisory Detention and              )
Deportation Officer for U.S.              )
Immigration and Customs                   )
Enforcement; THE DEPARTMENT OF            )
HOMELAND SECURITY; UNITED                 )
STATES IMMIGRATION AND                    )
CUSTOMS ENFORCEMENT,                      )
      Respondents.                        )
________________________ )
                                     ORDER

      Nyanati Jermaine Neufville filed an original petition for habeas corpus (ECF

No. 1) and an amended petition for habeas corpus (ECF No. 11) each under 28 U.S. C.
§ 2241. Mr. Neufville claims that his arrest by the Department of Homeland Security

on January 16, 2018, based on the execution of a charging document to initiate

removal proceedings, was an unlawful seizure in violation of the Fourth Amendment

of the United States Constitution. ECF No. 11 at 3. Mr. Neufville subsequently filed

for emergency injunctive relief with this Court requesting a stay of the order of his

removal. ECF Nos. 3, 18.

      The Respondents moved to dismiss Mr. Neufville's habeas petitions (ECF No.

12 and ECF No. 6 in 19-cv-00348-JJM-LDA) and oppose the request for emergency

injunction relief (ECF No. 19). They claim that this Court lacks jurisdiction under

the Immigration and Nationality Act (8 U.S.C. § 1101, et. seq.) (the "INA'') to review

the arrest and pending removal of Mr. Neufville. ECF No. 12 at 5-10; ECF No. 19 at

2-3. This Court agrees with the Respondents.

Analysis

      In enacting the INA, Congress intended to "put an end to the scattershot and

piecemeal nature" of removal proceedings by consolidating the review of legal and

factual questions into the administrative process, with judicial review of those

decisions vested exclusively in the courts of appeals. Aguilar v. US Immigration &

Customs Enf't Div. ofDep't of Homeland Sec., 510 F.3d 1, 9 (1st Cir. 2007). Section

1252(b)(9) of the INA accordingly states:

       Judicial review of all questions oflaw and fact, including interpretation
       and application of constitutional and statutory provisions, arising from
       any action taken or proceeding brought to remove an alien from the
       United States under this subchapter shall he available only in judicial
       review of a final order under this section. Except as otherwise provided
       in this section, no court shall have jurisdiction, by habeas corpus under



                                            2
          section 2241 of Title 28 or any other habeas corpus provision, by section
          1361 or 1651 of such title, or by any other provision of law (statutory or
          nonstatutory), to review such an order or such questions of law or fact.

       Section 1252(a)(5) additionally states (emphasis added):

       Notwithstanding any other provision oflaw (statutory or nonstatutory),
       including section 2241 of Title 28, or any other habeas corpus provision,
       and sections 1361 and 1651 of such title, a petition foT Teview filed with
       an appropliate court of appeals in accordance with this section shall be
       the sole and exclusive means for judicialTeview of an oTder of removal
       entered or issued under any provision of this chapter, except as provided
       in subsection (e) Gudicial review of orders of aliens arriving in the U .8.
       and certain other aliens who have not been admitted or paroled). For
       purposes of this chapter, in every provision that limits or eliminates
       judicial review or jurisdiction to review, the terms ')"udicialreview" and
       jurisdiction to review" include habeas corpus 1·eview pursuant to
       section 2241 of Title 28, OT any other habeas coTpus provision, sections
       1361 and1651 of such title, and review pursuant to any other provision
       of law (statutory or nonstatutory).

       The First Circuit has clarified that its review of removal orders goes beyond

reviewing the determination of removability but "includes all matters on which the

validity of the final order is contingent." Cano·Saldaniaga v. Holder, 729 F.3d 25, 27

(1st Cir. 2013) (internal quotation mark omitted).

      In accordance with the provisions of the INA, Mr. Neufville's ability to receive

judicial review of the order of his removal (and all matters on which the validity of

that order is contingent) must be sought with an appropriate court of appeals and not

with this Court. 1 Because this Court lacks tho jurisdiction to review the order of Mr.




      1  Mr. Neufville has sought judicial review in the First Circuit where his case is
currently pending. See Neufville v. Ban·, No. 18·2050. Mr. Neufville also sought a
stay of the order of removal in the First Circuit, which was denied. See 1Veufville v.
Ban; No. 18·2050 (Order of JVlarch 29, 2019). Mr. Neufville has further sought
judicial review in the Ninth Circuit, which triggered an automatic temporary stay of


                                             3
Neufville's removal, his habeas petitions must be dismissed and his requests for

emergency injunctive relief denied. See Cano·Saldaniaga, 729 F.3cl at 27.

       For the reasons stated, the Respondents' Motions to Dismiss are GRANTED

(ECF No. 12 and ECF No.6 in 19-cv-00348-JJM-LDA) and Petitioner's petitions for

habeas corpus (ECF Nos. 1, 11) are DISMISSED. Additionally, Petitioner's Motions

for Temporary Restraining Order are DENIED (ECF Nos. 3, 18).


      Mr. Neufville also filed a Motion to Strike the Respondents' Reply (pursuant

to Fed. R. Civ. P. 12(J)). The Court finds this request improper under Feel. R. Civ. P.

12(f) and thus DENIES this request (ECF No. 16 and ECF No. 10 in 19-cv-00348-

JJM-LDA).




John J. McConnell, Jr.
United States District Judge
October 25, 2019




removal in accordance with the Ninth Circuit's local rules. See Neufville v. Ban; No.
19-72527 (Oct. 7, 2019).


                                          4
